NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-3231
                                      ____________

                            DELMY EDILA CORDON-IPINA;
                         JESLY CRISELL CASASOLA-CORDON,
                                                   Petitioners

                                             v.

                ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                   Respondent
                                      ____________

                           On Petition for Review of an Order
                          of the Board of Immigration Appeals
                     (Agency Nos. A206-709-674, A206-709-675)

                          Immigration Judge: Steven A. Morley
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  January 18, 2017

              Before: AMBRO, VANASKIE and SCIRICA Circuit Judges.

                                  (Filed: June 16, 2017)
                                    ______________

                                        OPINION *
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
VANASKIE, Circuit Judge.

       This petition for review arises from a decision of the Board of Immigration

Appeals (BIA) denying Delmy Cordon-Ipina’s application for asylum and withholding of

removal. 1 The BIA determined that Cordon-Ipina had not established a well-founded

fear of future persecution should she be returned to her home country of Guatemala. For

the following reasons we will deny the petition for review.

                                            I.

       In 2000 Cordon-Ipina was living with her family in Guatemala when her father

and her brother, Hector, found a body on their property and were jailed for two years on

suspicion of being involved in the murder. Both men were eventually cleared and

released. Soon after their release from prison, Hector and another brother, Samuel, were

shot at and Samuel was killed. Cordon-Ipina believed that Samuel was killed by the

murder-victim’s family as means of revenge. After the shooting, Cordon-Ipina remained

with her family in Guatemala for 12 years without incident, even though she insisted she

lived in fear of another attack.

       In 2014, Cordon-Ipina came to the United States amid what she described as

continuous threats against both her and her family. On June 11, 2014, the Department of

Homeland Security commenced removal proceedings against Cordon-Ipina. She

conceded that she was subject to being removed for not having been admitted or paroled

       1
         Cordon-Ipina’s minor daughter is listed as a derivative beneficiary on her
application for asylum and withholding of removal. Cordon-Ipina also sought protection
under the Convention Against Torture, with her minor daughter listed as a derivative
beneficiary on that claim for relief. She has since abandoned her Convention Against
Torture claim.
                                            2
into the United States, but sought asylum on the basis of past persecution and a well-

founded fear of future persecution based upon the incidents involving her family

members and continuing threats of harm to family members. When asked by the

Immigration Judge for specific instances of such threats, Cordon-Ipina was unable to

come up with any examples.

       Since the original incidents in 2000 and 2002, no harm has come to her family,

including those who have continued to live in Guatemala permanently. Even before she

came to the United States, the record before the Immigration Judge indicated that

Cordon-Ipina was living comfortably. She was able to marry, attend school, have a child,

and apply for a visa. Based on this information the Immigration Judge determined that

she had not established past persecution or a well-founded fear of future persecution, and

denied her asylum application.

       In February of 2016, Cordon-Ipina timely appealed the decision of the

Immigration Judge to the BIA. Agreeing with the Immigration Judge’s determinations,

the BIA dismissed Cordon-Ipina’s appeal on June 30, 2016. Cordon-Ipina then timely

petitioned for review of the BIA’s determination that Cordon-Ipina failed to establish an

objectively reasonable fear of future persecution should she be returned to Guatemala. 2

                                            II.

       The BIA exercised jurisdiction pursuant to 8 C.F.R. § 1003.1(b)(3), which grants

it appellate jurisdiction over decisions of Immigration Judges in removal proceedings.


       2
         Cordon-Ipina does not challenge the BIA’s decision that she had failed to
establish past persecution.
                                            3
This Court’s jurisdiction to review the BIA’s order is controlled by section 242(a) of the

Immigration and Nationality Act (“INA”), 8 U.S.C. § 1252(a). We defer to the BIA’s

factual findings “unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B). Thus, in order to grant the petition for review

the evidence on record must be such as to compel a reasonable fact-finder to conclude

that the petitioner had, in fact, established the requisite fear of future persecution. I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

                                              III.

       To establish eligibility for asylum, a petitioner needs to demonstrate either past

persecution or a well-founded fear of future persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. Wang v.

Gonzales, 405 F.3d 134, 138 (3d Cir. 2005). To establish eligibility for withholding of

removal, a petitioner needs to demonstrate that it is more likely than not that her life or

freedom would be threatened if returned to her country of origin based on one of the

aforementioned protected grounds. 8 U.S.C. § 1231(b)(3)(A)(emphasis added); I.N.S. v.

Stevic, 467 U.S. 407, 429-30 (1984).

       Cordon-Ipina’s main evidence of generalized threats does not rise to the level of

persecution necessary to achieve asylum or the higher burden under withholding of

removal. Chavarria v. Gonzalez, 446 F.3d 508, 518 (3d Cir. 2006) (“[W]e have refused

to extend asylum protection for threats that, while sinister and credible in nature, were not

highly imminent or concrete or failed to result in any physical violence or harm to the

alien.”); Jarbough v. Att’y Gen., 483 F.3d 184, 191 (3d Cir. 2007) (“Abusive treatment

                                               4
and harassment, while always deplorable, may not rise to the level of persecution.”);

Fatin v. I.N.S., 12 F.3d 1233, 1240 (3d Cir. 1993) (persecution denotes extreme conduct,

including “threats to life, confinement, torture, and economic restrictions so severe that

they constitute a threat to life or freedom.”).

       Cordon-Ipina argues that too much emphasis was placed upon the interval of time

between when her brother Samuel was killed in 2002 and her departure for the United

States in 2014. She also contends that too much weight was accorded to the fact that

members of her family, including her father, have remained in Guatemala without

incident since 2002. The BIA, however, did not err in assessing these factors in

determining that her fear of future persecution was not reasonable. Indeed, we have

stated that “[w]hen family members remain in petitioner's native country without meeting

harm, and there is no individualized showing that petitioner would be singled out for

persecution, the reasonableness of a petitioner's well-founded fear of future persecution is

diminished.” Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005).

       Finally, she asserts that evidence that other siblings and relatives have been

granted either asylum or withholding of removal was disregarded. Contrary to her

assertion, however, the BIA made explicit reference to this fact, but found that it was not

dispositive of Cordon-Ipina’s claim. We discern no error on the part of the BIA in this

regard. The BIA was assessing a claim for asylum in a different context and at a point

remote in time from when other family members were granted relief.

       Cordon-Ipina has not brought forth evidence of any instance of violence, threats,

or intimidation against herself or her family members since 2002. The record indicates

                                                  5
that members of her family have continued to live in Guatemala unharmed, and until the

point in which she herself immigrated to the United States, she too lived in Guatemala

without incident. On these facts we cannot say that no reasonable fact finder would have

rejected her claim that she has a well-founded fear of future persecution based on any

protected ground such that she should be granted asylum. Accordingly, petitioner did not

satisfy the standard for being granted asylum or the higher burden for withholding of

removal. See Lukwago v. Ashcroft, 329 F.3d 157, 182 (3d Cir. 2003).



                                                IV.

      For the reasons set forth, we will deny the petition for review.




                                            6